           Case 3:19-cv-01953 Document 1 Filed 07/02/19 Page 1 of 8



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

 DONALD KIMBALL,

                    Plaintiff,

 v.                                                 Case No.: 3:19cv1953

 ERIC R. BALLESTER,

                    Defendant.

                             NOTICE OF REMOVAL

      COMES NOW, the UNITED STATES AIR FORCE (“USAF”), an agency of

the UNITED STATES OF AMERICA by and through the undersigned Assistant

United States Attorney, pursuant to 28 U.S.C. 1442(a)(1) and Local Rule 7.2, and

hereby gives notice of removal of Case No. 2019-CA-000867, styled in the same

matter as set forth above, from the Circuit Court of the First Judicial Circuit in and

for Escambia County, State of Florida, on grounds that:

      1.     In the removed suit filed by Plaintiff Donald Kimball, Plaintiff seeks

recovery of damages allegedly caused by the negligence of Defendant Eric R.

Ballester in driving a motor vehicle on July 6, 2017. This action was brought by the

Plaintiffs on or about May 28, 2019, in the Circuit Court of the First Judicial Circuit

in and for Escambia County, State of Florida. Plaintiff named Eric R. Ballester as

the defendant in his Complaint. A copy of the Complaint is attached as Exhibit A.
           Case 3:19-cv-01953 Document 1 Filed 07/02/19 Page 2 of 8



Eric R. Ballester is and was employed as a Master Sergeant in the United States Air

Force at the time of the motor vehicle accident and was within the scope of his

employment at the time that the accident occurred. See Exhibit B.

      2.     The above-captioned action is removable to this Court pursuant to the

provisions of Title 28, United States Code, Sections 1442(a)(1) because the case had

been commenced in state court and is against the “United States or any agency

thereof or any officer (or any person acting under that officer) of the United States

or of any agency thereof, in an official or individual capacity, for or relating to any

act under color of such office or on account of any right…” 28 U.S.C. § 1442(a)(1).

      3.     By filing this Notice of Removal of a Civil Case, the United States does

not intend to waive any of the jurisdictional defenses that may be available to it.

      WHEREFORE, the Defendant, the UNITED STATES AIR FORCE, an

agency of the UNITED STATES OF AMERICA, gives notice of removal and asks

this Court to remove Case No. 2019-CF-000867, from the above identified state

court of Florida. The United States requests that the Court clarify that it need do

nothing further until properly served under Federal Rule of Civil Procedure 5 and

further requests that the Government be granted a full sixty (60) days from the date

of service within which to respond.

                                        Respectfully submitted,

                                        LAWRENCE KEEFE
                                        UNITED STATES ATTORNEY
                                          2
           Case 3:19-cv-01953 Document 1 Filed 07/02/19 Page 3 of 8




                                      /s/ Leah Ann Butler
                                      LEAH ANN BUTLER
                                      Assistant U.S. Attorney
                                      Florida Bar No. 0611697
                                      21 E. Garden Street, Suite 400
                                      Pensacola, FL 32502
                                      (850) 444-4000
                                      Leah.Butler@usdoj.gov


                   LOCAL RULE 7.1(F) CERTIFICATION

      I HEREBY CERTIFY that this response contains 403 words.


                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY, that on this 2nd day of July, 2019, the foregoing

pleading was served on the following by placing a copy of same in the United States

Mail, properly addressed, first-class postage prepaid to Christopher P. Janes,

attorney for Plaintiff, at Michles and Booth, P.A., 501 Brent Lane, Pensacola, FL

32503.     A copy was also sent to Mr. Janes via electronic mail at

courtdocs@michlesbooth.com.

                                             /s/ Leah Ann Butler
                                             LEAH ANN BUTLER
                                             Assistant U.S. Attorney




                                         3
                          Case 3:19-cv-01953 Document 1 Filed 07/02/19 Page 4 of 8




                         :ヽ   1,1じ   C:RCUll COtRTIヽ Aヽ D F01R EK■ ,131A(10Uヽ Tヽ 1「 LORII,A
     DOヽ ′
         ヽLD К:MBAl,I.

             ' PLAIN■ lF「      .



     Vs_                                                            CASL NO: 20:,CAOl108F37
                                                                          S10N: F
                                                                      1)ヽ ■
        ERIC R BALLESl℃ R
             ―    DEFEN独 ヽ                                                                                                  R W Mam―
                                   St1lHONS PE郎 oNAL SERγ lCE            Oヽ Aヽ Al‐ じRAL       PLRSOヽ                     Date:Zク ‐2グ 7
     TO DE「 にヽDANT:           ERIC R BA■ LESTER
                               726 SUヽ   RoAD                                               SERVED
                              ABERDEEヽ ,ヽ C,8815


                                                            t71P●   層鰤




                                                                 Ⅲ 腱 ドyr.￨￨.7● 摯        R"●   1■ ∞            J ttЮ 硼     ●   tal●   ●
                                                                                                  ",¨     “
                                                           lPORTARTC




                                                                OnVANτ
                                                            …


    鸞髄
             種騰‰               溜         円淋 ■驚感出爛
    霧輩ド        c_′  =nm.lm● 70F― O● 01"“ ― t9・ l:“‐
    S■ o■ ●由■取      ● 'T・                            rF"■ ■,ro“     。E■■     9ヽ ‐
        お‐   “
             ‐ 嗜  “サ●レ●_・ e_Iに ■、  'P― ●Ptl● 貯 3蝸                `“ aЮ ョ ―
                                                      (Fla,軍 1“ ,騨
    … “   "¨                        “             "鳴                    ￨― m■
                                                                            “゛痰 "3
                 ““
    u-,,*rrr r-.: n;rrt: arn*r.,-,
$                                        Cllltl,oPIIER PJANES
                                         mi BREヽ Tl.Aヽ ■
                                         7ENSヽ COL、 F1328)￨

    ‐
         ―
                 OFi…
    10し ::sl曖 !lF● IT:`ESInT lt=ょ      門即晩も   :I.",r“   純 由 ■‐ 郷 ●、T■ ￨ぼ           配 議慟 ヽ1お‐ ‐ 姜 ._・ .じ
     『                                                                        'い                          “
    …




                                                                                                                                              GOVERNMENT
                                                                                                                                                EXHIBIT
                                                                                                                        r、 、t、 〕
                                                                                                                               Ⅲr3,
                                                                                                                                                  1


                                                                                                                                     AIc1 3
                  Case 3:19-cv-01953 Document 1 Filed 07/02/19 Page 5 of 8




\\:inuss, nry lrood tud the scal uf lhis Ctnril tm this 29th   ot IIay,   !0I9
PAM CHlLIDERS
CLじ 10(0「    THE cIRCUIT COtjて        1・




By:

      恥 pu,CleFk



 ∬ lul lllや nr襲 ま颯 lliL:1(販 緯:ガh'l■h,nRtt tuド :ttulll〕 IJninL h α、
                                                                 ktr'ゎ Pru岬 ltt h薇 由
 口Ш 画 韓 ぃ Щ tut on面は 滋 1‖ o雨 b1lЩ t〕 饉Fpュ tハ 1趣 l of mttit1 2、 議 範 眠 躊        颯 血耐
 Coult虫 山nininnmメ Ett bttmL脇 utJtt GШ l年 、 ldm GttulmFllt」 On,115市 臓期 t
 Pe輔       FL鯛駁L t8鋤 〕■■u〕 R燿 償雨)'ヨ B“jttE■lulJ■ 1″ lkull■ 1.g氏 ,■「blsf 7
            r口 。
 由卜s berolせ 卜  ヾ lJu回 劇 I nr4utu凛、(r il■ ldiil崎 'Ivl】 llま建hilg Jl卜 加面れ血 lr血
 血F htt■ llle」 凛回晨:Jpド 熙u贈 卜:い 」鰤 17d:■ 、ふ ηu nl■ 1巌 壺嘔ol・ lttt h甲 誼1鵡 劇腱711.    l凛




                                                                                      ￨ハ ヽι
                                                                                          :ヽ
                                                                                             :1濠 さ,F
                       Case 3:19-cv-01953 Document 1 Filed 07/02/19 Page 6 of 8




Filingギ   9o204306E_Filed 05/281201907:48150P卜          f




           lN THE CiRCUi丁      COURT
           IN AND FOR ESCAMBIA COUNTY,FLORIDA
           00NALD KIMBALL,

                  PiainJff:


           V,
                                                                   CASE NO.:
                                                                   DiVIS10N:
           ERiC R.BALLESttER,

                  Derendant.


                                               c-ptuPLA|NT

                  Plaintiff, DONALD KIMBALL, sues Defendant, ERlc R. BALLESTER. and

           alleges:

                  1.     This is an action for damages in excess of Fifteen Thousand and O0/100

           ($15.000.00) Dollars.

                  2.     On or about Juty 6. 2017, Defendanl ERIC R. BALLESTER, operated a

           motor vehicle owned by THE HERTZ CORPORATION, on Main Street. at or near the

           intersection with Palafox street. in Pensacola, Escambia county, Florlda.

                  3.     At that lime and place, Defendants. ERtc R. BALLESTER, negligently
          operated or maintained a motor vehicle so that it collided with Plaintiffs motor vehicle.

                 4.      As a result. ptaintiff. DONALD KTMBALL, suffered bodily injury and
          resulting pain and suffering, disability, disfigurement, menlal anguish, loss of capacig

          for the enjoyment of life, expenses of hospitalization, medlcal and nursing care and

          treatmenl, loss of earnings. and toss of ability to earn money. and aggravation of a

          previously existing condition. The losses are eilher pernanent or conlinuing and

          Plaintiff will suffer the losses in the future" Plaiotiffs automobile was damaged and ho
          Case 3:19-cv-01953 Document 1 Filed 07/02/19 Page 7 of 8




:ostthe use ofit during the period req」 ired forits repair Or replacement.

       urHEREFORE,PiaintifF=DONALD KIMBALLi demands iudgment foF damages

against Defendants, ERiC R. BALLESTER. in excess of the CouFs jurisdictiOnal

lirnits,exclusⅣ e of cOsts, interest and attorneys〕   fees and further demands a trial by



       Dated this 23:h day of May,2019.




                                           Fbrida Bar Number,looo72
                                           CLAr「ON E、 TAYLOR
                                           F[orida Bar Number:177771
                                           MICHLES&B00THl P.A.
                                           501 Brent Lane
                                           Pensacola,FL 32503
                                           (850}438-4848 Telephone
                                           (850)437-5550 Facsim‖ e
                                           P百 mary:9outtdocscmichlesbo● th.com
                                           SOcOndarylttling@mich!esbooth.com
                                           Cour7ser for Prai″   lilr




                                            2
        Case 3:19-cv-01953 Document 1 Filed 07/02/19 Page 8 of 8




                     IN THE CIRCUIT COURT
            IN AND FOR ESCAⅣ IBIA COUNTY,FLORIDA

DONALD KIPIBALL,
      Plainti∬   ,




V.                                              Case No。 2019(CA 000867

ERIC R.BALLESTER
      Defendant.



            SCOPE OF EMPLOYMENT CERTIFICATION

      The undersigned, acting pursuant to the provisions of 28 U.S.C. S 2679

and by virtue of the authority delegated by the Attorney General under 28

C.F.R. S 15.3, hereby certifies that, based on the information available with

respect to the allegations made by the Plaintiff in his Complaint filed in the

Circuit Court of the First Judicial Circuit in and for Escambia County, Florida,

in case number 2019 CA 000867, Defendant, ERIC R. BALLESTER was at

all times relevant, acting within the scope of his federal employment with the

United States of America.

      Executed this   f",tday   of July,2Ol9.




                                                                                   GOVERNMENT
                                                                                     EXHIBIT
                                                                                       2
